Citation Nr: 0628604	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-14 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for residuals of radiation 
exposure, claimed as thrombosis of the right transverse and 
saggital sinus with associated venous infarction of the 
brain.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971 and from June 1971 to July 1987.

This claim is on appeal from the Fort Harrison, Montana, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified before the undersigned Veterans Law 
Judge in October 2005.  A transcript of the hearing is of 
record.


FINDING OF FACT

The record does not establish current symptoms or a disorder 
caused by exposure to ionizing radiation.  


CONCLUSION OF LAW

Residuals of radiation exposure, claimed as thrombosis of the 
right transverse and saggital sinus with associated venous 
infarction of the brain, were not incurred in or aggravated 
by active military service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his stroke in 1997 was caused by 
radiation exposure as a result of spending 189 days in the 
Marshall Islands (Eniwetok) in 1972.  He related that he was 
given a radiation badge to wear, had to urinate in a jug, 
which was turned in every night, and was told not to eat the 
fish in the lagoon.  He stressed that decontamination 
cleaning crews were dispatched to the Island in 1980s so that 
the Marshallese could return but that it was so badly 
contaminated that they never let anyone return.  He 
acknowledged that he did not know the level of his radiation 
exposure.  He reported that his physician told him that the 
radiation triggered a gene that caused his blood to clot 
faster and caused his stroke.

Claims based upon exposure to ionizing radiation are governed 
by two separate regulations and each provides a separate and 
distinct basis for establishing service connection based on 
exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 
3.311 (2005).  

Under 38 C.F.R. § 3.309(d), service incurrence may be 
presumed on a radiation basis for certain specified diseases 
when the disease becomes manifest in a "radiation-exposed 
veteran" who participated in a "radiation-risk activity."  
See also 38 U.S.C.A. § 1112(c) (West 2002).  

On the other hand, the veteran may establish a claim under 38 
C.F.R. § 3.311 if he was exposed to ionizing radiation while 
in service, subsequently developed one of the radiogenic 
diseases listed, and the disease became manifested during the 
requisite latency period.  See 38 C.F.R. § 3.311(b) (2003).  
For the purpose of this analysis, radiogenic diseases include 
those diseases listed under 38 C.F.R. § 3.311(b)(1).  

A third basis to establish a service connected claim for 
radiation exposure is provided under the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), which permits service connection with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

Turning first to the provisions of 38 C.F.R. § 3.309, the 
Board finds that the medical evidence does not support his 
claim.  Significantly, without reaching the issue of whether 
the veteran participated in a radiation-risk activity, the 
evidence does not show that he is currently diagnosed with 
one of the diseases specific to radiation-exposed veterans 
(which essentially includes various cancers).  While he has 
been treated for a variety of medical problems, and claims 
that his stroke was the result of radiation exposure, none of 
his current medical conditions are listed in 38 C.F.R. 
§ 3.309(d).  This fact alone is sufficient to deny the claim 
based on the provisions of 38 C.F.R. § 3.309.

Further, there is no evidence that the veteran participated 
in a radiation-risk activity.  While the service personnel 
records reflect that he was detailed to Eniwetok, he 
acknowledged that his service in Eniwetok was performed in 
1972.  The regulation define radiation-risk activity to mean 
onsite participation with the garrison or maintenance forces 
on Eniwetok during the periods from June 1951 to July 1952, 
August 1956 to August 1957, and November 1958 to April 1959.  
These time frames are well before the veteran's duty there.  

Similarly, as his military service incurred from 1967 to 
1987, the references to Nagasaki and Hiroshima, internment as 
a POW in Japan, and work at the various gaseous diffusion 
plants in 1991-1992 are not for application.  In addition, 
the evidence does not show, nor has he alleged, that he 
participated in atmospheric detonation of a nuclear device, 
other nuclear testing operations listed in the regulations, 
or that he was involved in ship decontamination.  Therefore, 
the Board finds that the veteran's claim must fail under the 
provisions of 38 C.F.R. § 3.309.

Next, the Board finds that the veteran has failed to meet the 
threshold elements of 38 C.F.R. § 3.311(b), which require 
exposure to ionizing radiation, and the development of a 
radiogenic disease five or more years after exposure.  
Significantly, none of his various medical disorders 
(including his claimed stroke) are listed as radiogenic 
diseases under the regulations.  Because the medical evidence 
failed to show complaints of, treatment for, or diagnosis of 
any of the "radiogenic diseases" listed, the Board finds 
that the provisions of 38 C.F.R. § 3.311 are not for 
application.  Moreover, he has not submitted competent 
scientific or medical evidence that his stroke was the result 
of a radiogenic disease.  Accordingly, the Board need not 
reach the issue of dose estimation.

The Board has also considered the veteran's claim on a direct 
basis under Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
In this regard, the Board finds no in-service reference to 
symptomatology consistent with radiation exposure, no post-
service treatment for a radiogenic disease, and no medical 
evidence establishing a medical nexus between his stroke in 
1997 (or any of his current medical conditions) and claimed 
in-service exposure to radiation.  Accordingly, the Board 
finds that the claim must be denied on a direct basis.

The Board has considered the veteran's written statements and 
sworn testimony that his stroke was caused by radiation 
exposure.  Although his statements and testimony are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no diagnosed 
radiogenic disease, and no complaints or findings of a stroke 
during active duty or until many years after service.  He 
lacks the medical expertise to offer an opinion as to the 
diagnosis of current pathology, as well as to medical 
causation of any current disability.  In the absence of 
competent, credible evidence of a chronic disability in 
service, lack of continuity of relevant symptomatology, the 
absence of a medical nexus, service connection is not 
warranted and the claim is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in March 2004.  He has 
been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  He was 
notified of the need to give to VA any evidence pertaining to 
his claim.  There is no allegation from the veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in October 2005.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, a claim based on radiation mandates specific 
criteria, which the veteran did not satisfy.  Remanding for a 
medical opinion would serve no useful purpose.  The available 
medical evidence is sufficient for an adequate determination.  

In addition to the veteran receiving notification of what 
type of information and evidence he needed to substantiate 
his claim for service connection, he was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date by correspondence dated in March 
2006.  However, any questions as to the appropriate 
disability rating or effective date to be assigned are moot 
as the claim has been denied.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  


ORDER

The claim for entitlement to service connection for residuals 
of radiation exposure, claimed as thrombosis of the right 
transverse and saggital sinus with associated venous 
infarction of the brain, is denied.



____________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


